91




                              AUSTIN,~TEXAB
PRICE DANlEL
*w-ormuL
                                  June 2gs 1948

        Ron. A. M. F’ribble            Opinion No.iV-621
        County Attorney
        Mills county                   Re: The necessity for the
        Ooldthw+ite,Texas                  county to pay inciden-
                                           tal upkeep and opera-
                                           tion expenses in add&
                                          :tlon to six cents per
                                           mile on personal cars
                                           used by the Sheriff
                                           and his deputies on
                                           official business.
        Dear Sir:
                  Reference 1s made to your recent,~request
                                                          whick
        Is as follows:
                    “Is it required for the County Corn-
               missionersCourt, under the term& of Art.
               6877-l Acts ~1947,50th Leg., pe 357P ch.
               204; para. 1, to pay expenses Incidental
               to the upkeep and operation of motor Vehl-
               cles when the colmnisslonersco-t has elec-
               ted to allow the sheriff and his deputies
               to use their personal cars oncPflcia1
               business and to pay six.‘c&ntsper mile
               for such official travel?
                  The record in the Comptroller’soffice reflects
        thatthe officers of Mills County are compensat.,ed
                                                         on a
        fe,”ba~sis.
                  It was:held in Attorney General’s Opinion No.
        V-515 that Article 3899(a) was supersededby R. B. 501,
        Acts of the 50th Legislature,Art. 6877-1, V. C. S., in-
        sofar as it pertains to the travel expense of sheriffs.
        This being tr’ue,we must now look to the.provisbnsof
        this Act for the answer to your question.
                    Article 6877-1, V. C. S., is as Poll&s~
                    “The County CommissionersCourts of
               this State are directed to supply and pay
u;   A. M. Pribble, page 2   (V-621)


     for transportationof sheriffs of their
     respective counties and their deputies to
     and from points within this State, under
     one of the four (4) following sections:
          "(a) Such sheriffs and their deputies
     shall bp furnished adequate motor trans-
     portatipn including all expense incidental
     to the upkeep and operation of such motor
     vehicles.
          '(b) Motor vehicles shall be furnished.
     to such sheriffs and their deputles'whomay..
     furnish gas and 011, wash and grease, lncl-
     dental to the operation of such vehicles; for
     which gas and 011, wash and grease, such
     sherlfisand deputies shall be compensat-
     ed a$ a rate not to exceed four cents (4#)
     per mile for each mile such vehicle Is opera-
     ted in the performance of the duties of his
     office*
          "(c) Alternativelysuch County Com-
     missionersCourts may allow sheriffsland
     their deputies in their respective Coun-
     ties to use and operate cars on official
     business which car8 are pe.rsonallyowned
     by them for which such officers ahall,be
     paid not less than six 'cnts (66) per @Ilk
     nor more than bin cents 't
                              lO#) per tile for
     each mile traveled in the performanceof
     official duties of their office. ..
          "(d) All compensationAId under
     the provlsione'of this Act shsl.1bt upon
     a sworn statement of such sheriff.
          It was held in Attorney Oeneral'S Opinion Bo.
v-293 that it is mandatory that the Commisslonere~Court
must determine under which of the subdlvlsionsof the
Act It will furnish the sheriff and his @eputies trans-
portation.
          Slnoe the CommlsslonerstCourt of Mill+ Ck-
ty has'elected to provide such transportationunder :
subdivision(c) of Article 68'j'7-1,supra, and is.allob-
ing the sherifr and his deputies to use their personal
cars and be paid by the county six cents per mile while
travelingon official business, lt.ls our opinion that
eon. A. M. Pribble, page 3   (V-621)                    93


the Commissioners'Court may not pay expenses lnciden-
tal to the upkeep and operation of such cam..
                      SUMMARY
         When the Cormissloners'Court has
    elected to allow the sheriff and his
    deputies to use their personal cars and
    the county pay six cents per mile for
    officialtravel under subdlvielon (c) of
    Article 6877-1, It may not pay expenses
    Incidentalto the upkeep and operation
    of such vehiales.
                             Yoirs very truly,
                        ATTORNEY Gm       OF TEXAS


                        BY
BA:mv
                             Assietant~